UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6076



STEVEN HAWKINS,

                                            Plaintiff - Appellant,

          versus

CHARLES COUNTY DETENTION CENTER; CHARLES J.
MCDEVITT, Warden; WALTER POYNER, JR., Security
Chief,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-95-410-AW)

Submitted:   May 16, 1996                   Decided:   June 4, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Hawkins, Appellant Pro Se. Arthur Charles Crum, Jr., Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion to vacate the order denying relief on his 42 U.S.C. § 1983

(1988) complaint. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Hawkins v. Charles
County Detention Ctr., No. CA-95-410-AW (D. Md. Dec. 21, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2